Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 02/17/2021.  As directed by the amendment: new claims 19-20 have been added.  Thus, claims 11-20 are presently pending in this application.  
Election/Restrictions
Newly submitted claims 19-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: there is a two way distinction between the combination (claims 19-20) and subcombination (claim 11) claims.  Claim 19 is a combination that does not require all of the particulars of the subcombination of claim 11 since the subcombination of claim 11 requires a coupling a frame defining a tubular shape to a fabric having fabric pores and coupling a composite material to at least a portion of the fabric frame portion with the fabric frame portion disposed between the frame and the composite material and such that the sewing cuff extends from the frame.  The subcombination of claim 11 has a separate utility such as it can be used without coupling a frame to a porous material and forming the cuff portion of the porous material into a sewing cuff. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
Newly added claims 19-20 are canceled.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Victor Jonas on 03/11/2021.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YASHITA SHARMA/
Primary Examiner, Art Unit 3774